Citation Nr: 0102440	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-11 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for essential 
hypertension.  

2.  Entitlement to service connection for headaches.  

3.  The propriety of the initial noncompensable evaluation 
for Hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from November 1976 to May 
1979.

The appeal arises from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for 
essential hypertension and for headaches, and granting 
service connection for Hepatitis B with assignment of a zero 
percent rating.  

In the course of appeal the veteran requested a hearing 
before a Board member in Washington, D.C.  The Board in an 
August 2000 telephone contact with the veteran confirmed the 
veteran's most recent mailing address.  Thereafter in August 
2000, the Board mailed the veteran, at this last known 
address, notification of a pending hearing before a Board 
member in Washington, D.C., scheduled for December 11, 2000.  
The veteran failed to appear for that hearing.  An informal 
hearing presentation submitted by the veteran's 
representative in January 2001 noted the veteran's failure to 
appear for the scheduled hearing and provided argument in 
support of the veteran's claims on appeal.  


REMAND

In a June 1976 report of medical history, the veteran wrote 
that his health was fair because of his blood pressure.  He 
stated on the form that he was not taking medication.  He 
checked a box indicating that he did not know if he had high 
or low blood pressure.  The medical examiner reviewing that 
history noted that the veteran had a history of elevated 
blood pressure readings, with no history of treatment for 
hypertension.  

At a June 1976 medical examination for enlistment into the 
United States Navy, the veteran's blood pressure was first 
taken seated, with a reading of 184/80.  Second and third 
readings were 184/116 and 180/100.  The veteran's blood 
pressure was retested in September 1976, and his blood 
pressure was then recorded as 156/82. 

The veteran was examined again in November 1976, and his 
blood pressure was recorded as 124/82 seated.  

In a November 1976 report of medical history, the veteran 
checked a box indicating that he had high or low blood 
pressure, and a medical examiner added the comment that the 
veteran had transient elevated blood pressure.  

In service, from February to March of 1977 the veteran was 
hospitalized for diagnosed Hepatitis-B.  Physical examination 
showed a healthy male with scleral icterus.  Abdominal 
examination was normal without organomegaly.  Blood pressure 
at one reading was 134/84 and another reading was 168/100.  
Laboratory findings progressively improved over the course of 
the hospitalization.  The veteran was largely asymptomatic 
throughout the hospitalization.  He looked and felt well at 
the time of discharge.  The hospital discharge diagnosis was 
Hepatitis-B, resolved.  He was discharged to full duty.  The 
service medical records contain no other blood pressure 
readings.  The service discharge examination, if one was 
conducted, is not in the claims folder. 
 
The claims folder contains annual health examinations with 
the Newport News Shipyard beginning in October 1979 through 
February 1983.  In October 1979 blood pressure readings were 
144/92 and 146/94.  A follow-up reading in December 1979 was 
158/86.  In February 1980 blood pressure was 152/100.  In 
February 1981 blood pressure was 158/96.  In February 1982 
blood pressure was 140/100.  In February 1983 blood pressure 
was 146/86.  Records of these examinations note complaints of 
conditions including colds and respiratory difficulties, but 
with no complaints of headaches.  These records indicate that 
the veteran was informed of his elevated blood pressure.  The 
February 1982 record noted that the veteran was under a 
doctor's care for an occasional irregular heart beat without 
other cardio-respiratory symptoms.  

The claims folder contains records of two private medical 
treatments in August 1984 related to an automobile accident 
on July 30, 1984, wherein the veteran sustained trauma to his 
head, neck, and back, with development of pain in those 
areas.  A past medical history was noted of a prior accident 
in 1983 wherein the veteran injured his neck, back, and both 
lower extremities.  

September 1984 private medical records inform that he veteran 
was in a motor vehicle accident in July 1984.  The examiners 
assessed post brain concussion headaches, cervical strain and 
dorsolumbar strain as a result of the July 1984 accident.  

The claims folder contains a May 1985 private hospitalization 
report.  The veteran was hospitalized with elevated blood 
pressure and complaints of dizziness and chest pain.  He was 
noted to have been seen by a private physician one week 
prior, and to have been prescribed medication which he did 
not take.  He reported that he had high blood pressure in the 
past on athletic physical examinations, but that he had never 
seen a physician for high blood pressure and had never taken 
medication for it.  Initial blood pressure readings were 
220/110 and 180/110.  The veteran was noted to be 
noncompliant with blood pressure medication.  Lasix and 
Nitroglycerin were administered, which alleviated the chest 
pain.  Upon examination following this medication, blood 
pressure was 150/110.  Review of systems was essentially 
unremarkable.  The heart had a normal sinus rhythm without 
murmurs, clicks, rubs, or gallops.  The examiner assessed 
chest pain probably secondary to uncontrolled hypertension, 
rule out myocardial ischemia, and history of hepatitis.  The 
claims folder contains private follow up records from 1985 
through 1992 showing blood pressure frequently not under 
control.  The last reading in October 1992 was 160/108.  

Private medical records reveal treatment for headaches and 
hypertension between 1993 and 1998.  In March 1993 the 
veteran complained of chest pains and headaches, and blood 
pressure was 158/118 and 150/110.  In July 1993 blood 
pressure was 150/90, and the veteran complained, in pertinent 
part, of headaches and dizziness; the physician diagnosed, in 
pertinent part, hypertension and tension headaches.  At an 
October 1993 visit, blood pressure readings over five to 
fifteen minute time intervals were 150/112, 146/110, 142/108, 
142/108, 134/106, 148/110, and 132/100.  The veteran 
complained of headaches for two weeks, and neck pain and 
numbness in the left arm for two days.  The examiner 
diagnosed headaches which were probable tension variety 
versus hypertension related; and hypertension.  

In an October  1994 private medical visit, blood pressure was 
140/90 in the left arm and 136/88 in the right arm, and 
intermittent headaches were noted.  In November 1995 blood 
pressure readings were 140/108 and 150/100; the examiner 
assessed, in pertinent part, hypertension, noncompliant; and 
chronic tension headaches.  In December 1995 blood pressure 
was 138/104; the examiner assessed muscle tension headaches 
and hypertension.  At a February 1996 visit the veteran's 
blood pressure was 160/110, and the veteran was noted to be 
noncompliant with hypertension treatment.  The examiner 
assessed hypertension and headache secondary to elevated 
blood pressure, and prescribed blood pressure lowering 
medications.    The claims folder also contains records of 
several other private treatments for hypertension and 
hypertension-related headaches or muscle tension headaches 
from 1993 through 1998.  

At an official examination in November 1998, the veteran 
reported having been on medication for hypertension on and 
off with fair control.  The veteran reported having three to 
four headaches per week which were somewhat diffuse.  He 
reported treating the headaches with over-the-counter 
Excedrin migraine tablets, with reasonably good relief.  The 
veteran also reported taking "Floaty NTZ".  He had no 
abdominal pain, dysphagia, nausea, hematochezia, diarrhea, 
hemorrhoids, or melena.  He also had no weight gain or loss.  
He gave a history of occasional constipation. The veteran had 
constant discomfort in the left inframammary area that was 
unrelated to exercise and was not very severe.  Upon 
examination, the veteran was well-developed and in no acute 
distress.  The neck was supple with carotids equal and no 
carotid bruits or neck masses.  The heart PMI was not 
palpable.  The heart rate was 70 beats per minute and 
regular, with no murmurs, thrills, or rubs.  The abdomen was 
soft, and liver and spleen were not palpable; there were no 
areas of rigidity or tenderness, and no masses were palpable.  
Peripheral pulses were normal.  An initial blood pressure 
reading sitting was 210/130, and standing was 210/130.  A 
second blood pressure reading approximately a half-hour later 
was 180/120, and a third blood pressure reading at the end of 
the examination was 180/110.  The examiner assessed, in 
pertinent part, hypertensive heart disease of long standing 
duration and presently poorly controlled; and tension 
headache, recurrent and severe, relieved by Excedrin 
Migraine.  The examiner noted that the veteran was advised to 
restart treatment with Lisinopril because his blood pressure 
was critically high.  

In a January 1999 statement, the veteran reported that he had 
been suffering from hypertension since service, with the 
hypertension poorly controlled most of the time.  He reported 
that he also had headaches for several years before he 
started going to the doctor for them.  He reported having 
headaches four to six times per month which render him non-
functional during their duration and required medication and 
bed rest.  He reported that his headache symptoms had been 
consistent, with pain in the neck, around the sides of his 
head, and behind the eyes, and accompanied by dizziness.  He 
listed eight dates between 1993 and 1996 on which he had seen 
a physician for his headaches.  He reported that his 
physician had attributed his headaches to his hypertension.  
The veteran also reported that he had been hospitalized for 
about a week for Hepatitis B, and that since that time he had 
on several occasions experienced symptoms of Hepatitis, 
including being feverish, yellowness of the whites of his 
eyes, brownish urine, and diarrhea.  He reported that several 
days of bed rest had resolved these symptoms, so he did not  
seek medical care.  

All three appealed claims require remand because there is a 
reasonable possibility that additional development, including 
specifically a medical examination and opinion regarding the 
veteran's claims, will aid in substantiating his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Regarding the claim for an increased (compensable) rating for 
Hepatitis B, the Board notes that while the official examiner 
in November 1998 noted the absence of abdominal or 
gastrointestinal symptoms or organomegaly, the examiner did 
not specifically address the veteran's Hepatitis B.  
Accordingly, an additional examination addressing that 
disease is required.  The claims for service connection for 
essential hypertension and headaches necessitate medical 
examinations and opinions specifically addressing the 
contentions of medical causation presented by the veteran, 
including whether essential hypertension, if it existed prior 
to service, was aggravated by service; whether headaches 
began in service or are otherwise related to service, and 
whether headaches are caused by or aggravated by essential 
hypertension.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The service discharge examination 
report should be obtained for association 
with the claims folder, if the National 
Personnel Records Center (NPRC) is in 
possession of it or if the veteran is in  
possession of a copy of it.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his hypertension, 
headaches, and Hepatitis B since December 
1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the veteran's service-
connected Hepatitis B.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should address which of the following 
characterizations of the veteran's 
Hepatitis is appropriate:  healed, 
nonsymptomatic; demonstrable liver damage 
with mild gastrointestinal disturbance; 
minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary 
restriction or other therapeutic 
measures; moderate liver damage and 
disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, 
and mental depression; or marked liver 
damage manifested by liver function test 
and marked gastrointestinal symptoms, or 
with episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.  

4.  The veteran should be afforded an 
additional VA examination to determine 
the nature and etiology of the veteran's 
hypertension and headaches.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
Regarding essential hypertension, the 
examiner should answer the following 
questions:  1) Did essential hypertension 
clearly and unmistakably exist prior to 
the veteran's period of service, from 
November 1976 to May 1979; 2) If 
essential hypertension clearly and 
unmistakably existed prior to service, 
whether it is at least as likely as not 
that it increased in severity during 
service.  Regarding headaches, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
headaches began in service or are 
otherwise related to service.  To further 
deal with the issue of service connection 
for headaches in the event service 
connection is found to be in order for 
essential hypertension, the examiner 
should further express an opinion as to 
whether it is at least as likely as not 
that any current headaches are caused by 
or aggravated by essential hypertension.  

5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased (compensable) 
rating for Hepatitis B, and entitlement 
to service connection for essential 
hypertension and headaches.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
legislation.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




